DETAILED ACTION
This is in response to the application filed on 4/1/2021 in which claims 26 – 45 are presented for examination, after preliminary amendment of 10/19/2021.
Status of Claims
Claims 26 – 45 are pending, of which claims 26, 37, and 44 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 – 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 – 50 of U.S. Patent No. 10,970,119. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of 10,970,119.

17/220763
10,970,119
26. A computing device for algorithm acceleration, the computing device comprising: 
a field-programmable gate array (FPGA); 
an application-specific integrated circuit (ASIC); and 
an offload manager to offload a service request to the FPGA of the computing device; 

wherein the FPGA comprises: algorithm circuitry to perform one or more algorithm tasks of an algorithm to perform the service request and determine a 
primitive task associated with an algorithm task; 
primitive offload circuitry to encapsulate the primitive task in a buffer of the FPGA, wherein the buffer is accessible by the ASIC of the computing device; and 
result circuitry to return one or more results of the service request in response to performance of 

the primitive task by the ASIC.

26. A computing device for algorithm acceleration, the computing device comprising: 
a field-programmable gate array (FPGA); an application-specific integrated circuit (ASIC); and 
an offload manager to offload a service request to the FPGA of the computing device; 

wherein the FPGA comprises: algorithm logic to (i) perform one or more algorithm tasks of an algorithm to perform the service request and (ii) determine a primitive task associated with an algorithm task; 
primitive offload logic to encapsulate 
the primitive task in a buffer of the FPGA, wherein the buffer is accessible by the ASIC of the computing device; and 
result logic to return one or more 
results of the service request in response to performance of the one or more algorithm tasks and performance of the primitive task by the ASIC; and wherein the ASIC comprises primitive logic to perform the primitive task in response to encapsulation of the primitive task.
37. A method for algorithm acceleration, the method comprising: 
offloading, by a computing device, a service request to a field-programmable gate array (FPGA) of the computing device; 

determining, by the FPGA of the computing device, a primitive task associated with an algorithm task; encapsulating, by the FPGA of the computing device, the primitive task in a buffer of the FPGA, wherein the buffer is accessible by an application-specific integrated circuit (ASIC) of the computing device; and 



returning, by the FPGA, one or more results of the service request in response to the ASIC performing the primitive task.


offloading, by a computing device, a service request to a field-programmable gate array (FPGA) of the computing device; 

determining, by the FPGA of the computing device, a primitive task associated with an algorithm task; encapsulating, by the FPGA of the computing device, the primitive task in a buffer of the FPGA, wherein the buffer is accessible by an application-specific integrated circuit (ASIC) of the computing device; 
performing, by the ASIC, the primitive task in response to encapsulating the primitive task; and 
returning, by the FPGA, one or more results of the service request in response to performing the one or more algorithm tasks and performing the primitive task.

plurality of instructions that in response to being executed cause a computing device to: 
offloading, by the computing device, a service request to a field-programmable gate array (FPGA) of the computing device; 
performing, by the FPGA of the computing device, one or more algorithm tasks of an algorithm to perform the service request; 

determining, by the FPGA of the computing device, a primitive task associated with an algorithm task; encapsulating, by the FPGA of the computing device, the primitive task in a buffer of the FPGA, wherein the buffer is accessible by an application-specific integrated circuit (ASIC) of the computing device; and 





returning, by the FPGA, one or more results of the service request in response to the ASIC performing the primitive task.

non-transitory computer-readable storage media comprising a plurality of instructions that in response to being executed cause a computing device to: 
offload a 
service request to a field-programmable gate array (FPGA) of the computing device; 
perform, by the FPGA, 
one or more algorithm 
tasks of an algorithm to perform the service request; 

determine, by the FPGA, 
a primitive task 
associated with an algorithm task; encapsulate, by the FPGA, 
the primitive task in a 
buffer of the FPGA, wherein the buffer is accessible by an application-specific integrated circuit (ASIC) of the computing device; 

perform, by the ASIC, the primitive task in response to encapsulating the primitive task; and 
return, by the FPGA, one or more 
results of the service request in response to performing the one or more algorithm tasks and performing the primitive task.



	Dependent claims contain similar double patenting issues, but are omitted from direct comparisons for brevity sake.


Allowable Subject Matter
Claims 26 – 45 contain allowable subject matter.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of the tiered approach to offloading requests to an FPGA and further to an ASIC, wherein a service request is offloaded to an FPGA, the FPGA determines a primitive task associated with performing the service request, the primitive task is placed in a buffer that the ASIC accesses in order to enable the ASIC to perform the primitive task, and returning results from the FPGA’s and the ASIC’s performed tasks, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents 11042413 and 11042414 describes receiving a request to perform a task, identifying and executing the task on an FPGA, and reporting results.
U.S. Patent 10686872 describes an interface device with an FPGA, directing some data from a host to the FPGA.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184